EXHIBIT State of Nevada Secretary of State 206 N Carson St Carson City, NV 88701 ARTICLES OF INCORPORATION OF JACKRAY CORPORATION 1 - The name of the corporation is JackRay Corporation 2 - The number of common shares the corporation is authorized to issue: 3 - The par value of those shares is $0.001 4 - The purpose of the corporation is any purpose that a corporation may lawfully engage in. 5 - The initial Board of Directors shall consist of: Barry A. Ginsberg 3011 Yamato Rd., A-17 Boca Raton, FL 33434 6 - The name and address of the incorporator is: Corporate Creations Network, Inc. 8275 South Eastern Ave, #200 Las Vegas, NV 89123 7 - The name and address of the registered agent is: Corporate Creations Network, Inc. 8275 South Eastern Ave, #200 Las Vegas, NV 89123 /s/ S. Simons S. Simons, Asst. Secretary Corporate Creations Network,
